COXE, District Judge.
There is but one question to decide, — the .question of invention. The court is convinced that the introduction into the art of the marked, and, at the present day, universally recognized, improvement of the patent, required an exercise of. the inventive faculties. It was not the mere substitution of wood for iron. It was the substitution for a rim made of a single piece of metal of a laminated rim made of a series of sections so constructed as to form a compact, durable, symmetrical and highly efficient structure. After the plea that wood could be used instead of metal •was conceived, the real work of invention began. 'How could wood be utilized? How could a rim be made that would not crack and warp without, being so cumbersome as to be useless? Even after a practical rim had been constructed, the bicycle community was still incredulous as to the use of wood. It was only after its superiority to metallic rims had been fully demonstrated that it was accepted by the trade. Fairbanks and Berio were the first to make a' wooden bicycle rim. There was nothing in the prior art to show •them how to do this and very little in analogous arts to assist them. Carriage wheels with the ordinary compression spokes, and reinforced with iron tires, had been made with laminated fellies, but there is no pretense that the break joint and varying grain features of the patent are to be found in any of these structures *491which are not adapted for nse in a wheel provided with, suspension spokes and pneumatic tires.
Two .significant facts stand unchallenged: First, that the pat-entees were the first in an art which has attracted a multitude of ingenious inventors, to employ a wooden rim; and, second, that today this rim is the only one used, all others, in the construction of first-class machines, having been driven from the market. They certainly have done much to make the modern bicycle a perfect machine.
It follows that the complainant is entitled to the usual decree.